DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising adipic acid and an ethylene-methacrylate copolymer in the reply filed on July 01, 2022 is acknowledged.
Claims 6, 7, 10, 11, 13-17, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 01, 2022.
Claim Rejections - 35 USC § 112
Claims 1-5, 8, 9, 12, 18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 12, inasmuch as both the acid and carrier can be acid-terminated polymers (e.g., claims 7 and 8), it is unclear how they distinguish over each other.
In claim 1, it is unclear whether the proviso that “the carrier is not reactive with the acid” means that the carrier is not reactive with the antecedently-recited “acid cleavable units” or the antecedently-recited “acid” component.
In claim 1, line 7, “mixture” is redundant to the antecedently-recited “one or more”, which includes mixtures.
In claim 1, the awkward recitation “a polycarbonates” is noted.
In claim 3, it is unclear whether “polyfunctional” denotes i) carboxylic acid functional group in combination with other type(s) of functional groups or ii) more than one carboxylic acid functional group.
In claim 4, it is unclear whether “bifunctional” denotes i) carboxylic acid functional group in combination with one other type of functional group or ii) two carboxylic acid functional groups.
In claim 8, the recitation of carrier (1) is confusing in that it is unclear whether the recited monomers are intended as alternatives of each other.
In claim 8, the recitation of carrier (2) is confusing in that it is unclear what “one or more” is referring to.   Moreover, it is unclear whether the “olefin-acrylic acid ester”, “olefin-methacrylic acid ester”, EMA and EEA are copolymers.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 12, 21 and 22 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,654,347 (Khemani).
Khemani discloses an additive for polyesters obtained by melt compounding:
 a polyolefin (meets Applicants’ generically-recited carrier); and
a polyfunctional carboxylic acid, or anhydrides thereof (meets Applicants’ generically-recited acid), 
(e.g., abstract, C2:31-60, C3:33-C4:19, C4:38-48, claims, examples).
As to product claims 1-3 and process claim 12, inasmuch as Khemani’s polyolefin and polyfunctional carboxylic acid are melt compounded, with no indication that they interact with each other, it is reasonably believed that the polyolefin “is not reactive with” the polyfunctional carboxylic acid and that the polyfunctional carboxylic acid “is uniformly distributed” in the latter.  The onus is shifted to applicants to establish that the presently claimed product and process are not the same as or obvious from that set forth by Khemani.  As to the intended use “for viscosity adjustment of a polymer comprising an acid cleavable unit”, Khemani teaches using the additive for modifying the melt viscosity of a polyester.  In any event, case law holds that if the prior art fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, that said preambular statement is of no significance to claim construction. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP.§ 2111.01.
	As to claim 4, Khemani sets forth various polyfunctional carboxylic acids having carboxylic acid groups and hydroxy groups, e.g., malic acid, tartaric acid (meets Applicants’ bifunctional carboxylic acid). 
	As to claim 8, Khemani exemplifies polyethylene (meets Applicants’ carrier (1)).
	As to claims 9, 21 and 22, Khemani discloses the concentration of polyfunctional carboxylic acid as about 1 to 50 wt.%, preferably about 5 to 20 wt.% (e.g., C4:45-49, examples).
	Khemani anticipates the above-rejected claims in that it is reasonably believed that the exemplified dianhydrides meet the presently claimed acid and/or acid anhydride.  In the alternative, it would have been obvious to one having ordinary skill in the art to use a polyfunctional carboxylic acid having at least 3 carboxyl group or carboxyl/hydroxy groups, e.g., from the representative materials per C4:1-20, with the reasonable expectation of success.
Claims 1-5, 8, 9, 12, 18, 21 and 22 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2003/0018135 (Pagilagan) as evidenced by US 2005/0113532 (Fish).
Pagilagan discloses a composition obtained by melt mixing:
a polyamide (meets Applicants’ generically-recited carrier or is not precluded from present claims); 
a toughener polymer (meets Applicants’ generically-recited carrier or is not precluded from present claims); and
excess organic acid (meets Applicants’ generically-recited acid), 
(e.g., abstract, [0007-0015], claims, examples).
As to product claim 1 and process claim 12, inasmuch as Pagilagan’s polyamide, toughener polymer and organic acid are melt mixed, with no indication of an interaction between either the polyamide or toughener polymer with the organic acid, it is reasonably believed that the polyamide and toughener polymer  are “not reactive with” the organic acid and that the organic acid “is uniformly distributed” in the polymers.  The onus is shifted to applicants to establish that the presently claimed product and process are not the same as or obvious from that set forth by Pagilagan.  As to the intended use “for viscosity adjustment of a polymer comprising an acid cleavable unit”, Pagilagan teaches that the polyamide composition has improved flow properties.  In any event, case law holds that if the prior art fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, that said preambular statement is of no significance to claim construction. The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP.§ 2111.01.
	As to claims 2-4, Pagilagan sets forth various monocarboxylic acids and polycarboxylic acids [0013] (meets Applicants’ carboxylic acid). 
	As to claim 5, Pagilagan exemplifies dodecanedioic acid [0064].
	As to claim 8, Pagilagan exemplifies Fusabond MF521D, which as evidenced by Fish [0074] is maleic anhydride-modified EPDM (meets Applicants’ carrier (1)).
	As to claims 9, 21 and 22, Pagilagan discloses up to 10 wt.% of organic acid (e.g., abstract, examples).
	As to claim 18, Pagilagan expressly lists adipic acid and sebacic acid as viable immediately-envisaged organic acids [0013].
	Pagilagan anticipates the above-rejected claims in that it is reasonably believed that the exemplified polyamides and toughener polymers meet the presently claimed carrier.  In the alternative, it would have been obvious to one having ordinary skill in the art to use a diluted toughener comprising a diluent [0058] with the reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765